Title: To Thomas Jefferson from Nathaniel Colley, 5 September 1790
From: Colley, Nathaniel
To: Jefferson, Thomas



Dear Sir
Norfolk Septre. 5th. 1790

I have just Received your favour of the 22nd. Augst. Enjoining a Duplicate of your Small Memorandum. I Did not Get the Tables made when in London last As Mr. Cutting informed me you did not Return to France again and I thought they might attend with trouble trasporting them there and back. I am exceedingly happy I Received your Letter in time as I this Day Sail for London again and Mr. Brown and Col. Eppes of Richmond whom I called on to know where to Direct the tables to when I Returned informed me you would not now want them they Supposed which would have prevented my Getting them. But you may Depend on my Bringing them when I return and will Send them to Philadelphia Imeadeatly. Mr. Cutting was Exceedingly Kind and rendered me a great deal of Service when in London at the time of my peoples being imprest, as he undertook to Draw of petitions for us and hand them in himself, through which means we obtaind an order for Our American Seaman. I am happy to hear yourself and Daughters are all well. So having no more at present I conclude with Assuring you I am Dr. Sir your most Obdt. Hbl. St.,

Nnathl. Colley

